         Case 4:20-cv-04375-HSG Document 29 Filed 11/25/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                    UNITED STATES DISTRICT COURT
11
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12
13
   MICHELLE SHULTZ, individually and              Case No. 4:20-cv-4375-HSG
14 on behalf of others similarly situated,
                                                  ORDER ON STIPULATION AND
15                     Plaintiff,                 NOTICE REGARDING BRIEFING
                                                  SCHEDULE ON MOTION TO
16            v.                                  STAY
17 TTAC PUBLISHING, LLC,
                                                  Honorable Haywood S. Gilliam, Jr.
18                     Defendant.
19
20
21
22
23
24
25
26
27
28
                                                                      Case No. 4:20-cv-4375-HSG
     SMRH:4845-6408-1363.1                          ORDER ON STIPULATION RE MOTION TO STAY
         Case 4:20-cv-04375-HSG Document 29 Filed 11/25/20 Page 2 of 2




 1            The Court, having reviewed the stipulation filed by Defendant TTAC
 2 Publishing, LLC (“Defendant” or “TTAC”) and Plaintiff Michelle Schultz, hereby
 3 ORDERS as follows:
 4            1.       TTAC will file its Motion to Stay on or before December 2, 2020;
 5            2.       Plaintiff will file any opposition on or before December 11, 2020; and
 6            3.       TTAC will file any reply on or before December 16, 2020.
 7            4.       TTAC will set the matter for hearing at the earliest available date at the
 8 time of filing. To the extent the Court wishes to address the matter sooner and hear
 9 from the parties, the Court may decide to move the hearing date at its convenience.
10            IT IS SO ORDERED
11
12 Dated: 11/25/2020
13
14
15                                               HONORABLE HAYWOOD S. GILLIAM, JR.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -1-                     Case No. 4:20-cv-4375-HSG
     SMRH:4845-6408-1363.1                                ORDER ON STIPULATION RE MOTION TO STAY
